In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Richmond County (Hickey, S.M.), dated December 31, 2003, which reinstated a prior suspended order of the same court dated January 13, 2002, directing him, inter alia, to pay child support in the sum of $257 biweekly and, in effect, denied his petition for a downward modification of his child support obligation, and (2) an order of the same court (McElrath, J.), dated March 4, 2004, which denied his objections to the order dated December 31, 2003.
Ordered that the appeal from the order dated December 31, 2003, is dismissed, as that order was superseded by the order dated March 4, 2004; and it is further,
Ordered that the order dated March 4, 2004, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The Family Court properly denied the father’s objections to the order dated December 31, 2003. The record supported the Family Court’s determination that the father failed to use his best efforts to obtain employment commensurate with his qualifications and experience (see Matter of Nappi v Nappi, 8 AD3d 388, 389 [2004]; Douglas v Douglas, 7 AD3d 481 [2004]; Beard v Beard, 300 AD2d 268 [2002]).
The father’s remaining contentions are without merit. H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.